 Iri,the Matter of RAY-LYON Co., INC.,EMPLOYERandRETAIL,WHOLE-SALE&DEPARTMENTSTORE UNION,CIO,PETITIONERCase No. 10-RC-530.-Decided May 11, 1949DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Atlanta,Georgia,on March29, 1949, before LeRoy W. C. Mather, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the National Labor RelationsBoard makesthe following :FINDINGS of FACTTHE BUSINESS OF THE EMPLOYERThe Employer,, a Georgia corporation, is engaged in the manufac-ture of dental restoratory devices for the dental profession. Its officeand laboratory is-located at Atlanta, Georgia.During the year 1948,the Employer, purchased raw materials valued in excess of $50,000,of which approximately 15 percent was received from points outsidethe State of Georgia.During the same period the Employer soldfinished products valued in excess of $100,000, of which approximately10 percent was shipped to points outside the State of Georgia.The Employer does not admit that it is engaged in commerce withinthe meaning of the National Labor Relations Act.While we do notfind that the operations of the Employer are wholly unrelated to com-merce, we are of the opinion that as that relationship is remote andthese operations are essentitally local in character, to assert jurisdic-tion in this case would not effectuate the policies of the Act.'Thepetition, therefore, will be dismissed.1Matter of Pan-American Optical Company,79 N. L.R. B. 1237.83 N. L.R. B., No. 78.487 488DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the, Petition for investigation and certification of representativesof employees of Ray-Lyon Co., Inc., Atlanta, Georgia, filed herein byRetail, Wholesale & Department Store Union, CIO, be, and it hereby is,dismissed.TJ Y,1-40!":Ait,1ti ^, ;i `ill J ' . riJrfr^f;r,7.^,.'.j%.4 (-i o",-I{1.C! .f.;! ii M